Citation Nr: 1015242	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury with instability, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971

This appeal arises from a November 2005 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina, denying increased 
ratings for the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this claim.  

It is unfortunate that this case has grown so old, apparently 
having been with the Veteran's service organization for about 
four years.  Thus, the evidence has aged and no longer 
provides an accurate assessment of the current Veteran's 
disabilities.  This, and other reasons require that the case 
be remanded for further action.  

In November 2005, the Veteran was afforded a VA medical 
examination.  The file was not made available to the 
physician for review in conjunction with the examination.  In 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991), the 
Court held that the duty to assist may include "the conduct 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."

In April 2006, during a VA outpatient treatment visit, the 
examiner commented that recent X-ray films revealed that the 
degenerative joint disease of the knees had shown a 
progression from "moderate" to "prominent".  It was 
indicated that the Veteran had increased pain with standing 
and flexion of the knees.  However, no accurate range of 
motion study was provided.

The Veteran appears to have had ongoing treatment through the 
Greenville VA outpatient treatment clinic, as well as through 
his private orthopedist at Blue Ridge Orthopedics.  Those 
records should be obtained and associated with the claims 
folder.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as outlined in Dingess/Hartman are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his bilateral knee 
disorder since 2004.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
joints examination to assess the 
bilateral knee impairment.  All indicated 
tests and studies are to be performed, 
and a comprehensive recreational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joints Examination, revised on December 
9, 2009.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


